COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
ENRIQUE DIAZ,                                                  )
                                                                              )              
No.  08-01-00495-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )         
168th Impact District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )               
(TC# 20000D02369)
                                                                              )
 
 
O
P I N I O N
 
Appellant Enrique
Diaz appeals of his conviction for possession of marijuana and a 
ten-year probated sentence.




In January 2002,
this Court became aware that no reporter=s
record for this case had been filed.  The
assigned court reporter filed an affidavit with the Court stating no financial
arrangements had been made for the preparation of a reporter=s record to support Appellant=s appeal.  She also stated she had been informed that
Appellant=s
attorney had been unable to contact Appellant. 
As a result, this Court issued an order on February 11, 2002, requiring
the trial court to conduct a hearing to determine whether the appellant desired
to prosecute his appeal, whether he had been deprived of a reporter=s record or effective assistance of
counsel, and to make appropriate findings and recommendations.  On February 22, 2002, the trial court held a
status hearing in compliance with the Court Order.  The trial court filed findings of fact and a
recommendation stating that Appellant had failed to maintain contact with his
attorney and recommending this appeal be dismissed.  This Court then issued an order that the
appeal be submitted on the clerk=s
record alone, pursuant to Tex.R.App.P.
37.3(c).
In light of the
abovementioned occurrences, we find authority to dismiss this appeal pursuant
to Tex.R.App.P. 37.3(c), which
states:
(C) 
If No Reporter=s
Record Filed Due to Appellant=s
Fault.  Under the following
circumstances, and if the clerk=s
record has been filed, the appellate court may--after first giving the
appellant notice and a reasonable opportunity to cure--consider and decide
those issues or points that do not require a reporter=s
record for a decision. The court may do this if no reporter=s record has been filed because:
 
(1)              
the appellant failed to request a reporter=s record; or
 
(2)(A)  appellant failed to pay or make arrangements
to pay the reporter=s fee to
prepare the reporter=s
record; and
     (B)  the
appellant is not entitled to proceed without payment of costs.           
 
Tex.R.App.P.
37.3(c). 
There is no
question that Appellant has been given reasonable and adequate opportunity to
demonstrate he still wishes to maintain his appeal in this Court.  This Court has no issues or points before it
that do not require a reporter=s
record for decision.  We are therefore
unable to reach the merits of the appeal. 
The appeal is dismissed pursuant to Tex.R.App.P.
37.3(c).
 
June
13, 2002
 
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)